Filed 12/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 232







State of North Dakota, 		Plaintiff and Appellee



v.



Andrew Fee, 		Defendant and Appellant







No. 20130175









State of North Dakota, 		Plaintiff and Appellee



v.



Michael Fee, 		Defendant and Appellant







No. 20130177







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Ladd Erickson, State’s Attorney, P.O. Box 1108, Washburn, ND 58577-1108, for plaintiff and appellee; submitted on brief.



Andrew Fee, self-represented, 2521 Circle Drive, Jamestown, ND 58401, defendant and appellant; submitted on brief.



Michael Fee, self-represented, 2521 Circle Drive, Jamestown, ND 58401, defendant and appellant; submitted on brief.

State v. Fee

Nos. 20130175 & 20130177



Per Curiam.

[¶1]	
In consolidated appeals, brothers Andrew and Michael Fee appealed from a district court judgment forfeiting $4,349 in currency, a Desert Eagle handgun, and other miscellaneous property seized by law enforcement.  The Fee brothers argue the court erroneously found reasonable grounds existed that the property was connected with criminal activity.  
“
A trial court’s decision on whether an item of property is forfeitable is a finding of fact that will not be overturned unless it is clearly erroneous.”  
State v. Bergstrom
, 2006 ND 45, ¶ 10, 710 N.W.2d 407.
  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom